24 F.3d 246
73 A.F.T.R.2d 94-2130
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Gene HENTHORN, Petitioner-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-17056.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided May 13, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Donald Gene Henthorn, a federal prisoner, appeals pro se the district court's sua sponte dismissal of his petition for a writ of mandamus for lack of jurisdiction.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review for abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.


3
A complaint may be dismissed sua sponte before service of process if it is frivolous.   Neitzke v. Williams, 490 U.S. 319, 324 (1989);   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).  A complaint is frivolous "where it lacks an arguable basis either in law or in fact."   Neitzke, 490 U.S. at 325.  Accordingly, the district court may dismiss a complaint that is based on a meritless legal theory or factual contentions that are clearly baseless.  Id.


4
In his petition, Henthorn essentially sought a court order directing the Internal Revenue Service to "cease and desist" from charging interest and penalties on Henthorn's outstanding tax liability.  Because the Anti-Injunction Act prohibits a taxpayer from bringing "a suit for the purpose of restraining the assessment or collection of any tax" the district court did not abuse its discretion by dismissing Henthorn's "petition for a writ of mandamus" as frivolous.  See 26 U.S.C. Sec. 7421(a);   Elias v. Connet, 908 F.2d 521, 523 (9th Cir.1990).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3